                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 JERRI LYNN ORR,

               Plaintiff,                                 No. C18-4097-LTS

 vs.
                                                 MEMORANDUM OPINION AND
 ANDREW M. SAUL, Commissioner of                   ORDER ON REPORT AND
 Social Security,                                   RECOMMENDATION

               Defendant.



                                  I.   INTRODUCTION
       This case is before me on a Report and Recommendation (R&R) by the Honorable
Mark A. Roberts, United States Magistrate Judge. See Doc. No. 16. Judge Roberts
recommends that I affirm the decision by the Commissioner of Social Security (the
Commissioner) denying Jerri Lynn Orr’s application for supplemental security income
(SSI) under Title XVI of the Social Security Act (the Act), 42 U.S.C. § 1381 et seq. Orr
has filed timely objections. See Doc. No. 17. The Commissioner has not filed a
response.


                            II.    APPLICABLE STANDARDS
A.     Judicial Review of the Commissioner’s Decision
       The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as
to any fact, if supported by substantial evidence, shall be conclusive . . .”). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept
as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir.
2003). The Eighth Circuit explains the standard as “something less than the weight of
the evidence and [that] allows for the possibility of drawing two inconsistent conclusions,
thus it embodies a zone of choice within which the [Commissioner] may decide to grant
or deny benefits without being subject to reversal on appeal.” Culbertson v. Shalala, 30
F.3d 934, 939 (8th Cir. 1994).
       In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence that supports the Commissioner’s decision and evidence that detracts from
it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court must “search the
record for evidence contradicting the [Commissioner’s] decision and give that evidence
appropriate weight when determining whether the overall evidence in support is
substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
       In evaluating the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)), or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22 F.3d 186, 188
(8th Cir. 1994)). Instead, if, after reviewing the evidence, the court finds it “possible to
draw two inconsistent positions from the evidence and one of those positions represents
the Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even in cases where the court “might have weighed the evidence
differently.” Culbertson, 30 F.3d at 939 (quoting Browning v. Sullivan, 958 F.2d 817,
822 (8th Cir. 1992)). The court may not reverse the Commissioner’s decision “merely
because substantial evidence would have supported an opposite decision.” Baker v.
                                             2
Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see Goff v. Barnhart, 421 F.3d 785, 789
(8th Cir. 2005) (“[A]n administrative decision is not subject to reversal simply because
some evidence may support the opposite conclusion.”).


B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573-74 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude

                                             3
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                    III.   THE R&R
       Orr alleges disability beginning March 10, 2010, due to fibromyalgia, herniated
disks and spinal stenosis. Doc. No. 16 at 1-2 (citing AR 264, 287). She applied for SSI
on October 20, 2015. Id. An administrative hearing was held on November 21, 2017.
Id. (citing AR 13, 171-87). Orr (who was unrepresented) and a vocational expert (VE)
testified. Following the hearing, Orr submitted additional evidence. The ALJ accepted
some evidence but rejected other evidence as cumulative of evidence already in the
record. Id. at 2 (citing AR 14). On May 16, 2018, the ALJ issued a written opinion
finding Orr was not disabled since October 20, 2015. Id. (citing AR 13-25).
       The ALJ concluded Orr had severe impairments of degenerative disc disease of
the lumbar spine, fibromyalgia and obesity. Id. at 5 (citing AR 16). He found that none
of the impairments (singly or in combination) met or medically equaled the severity of a
listed impairment.   Id. (citing AR 19).     The ALJ determined Orr had the residual
functional capacity (RFC) to perform sedentary work with the following additional
limitations:
       She cannot climb ladders, ropes, and scaffolds, but can perform other
       postural maneuvers, like balancing and stooping, on an occasional basis;
       and she should not be exposed to hazards, like unprotected heights and
       dangerous, moving machinery.

Id. at 6 (citing AR 19-20).
       The ALJ found Orr had no past relevant work and concluded she could perform
other work available in significant numbers in the national economy, including document
preparer, telemarketer and appointment clerk. Id. (citing AR 23-24). The ALJ therefore
concluded Orr was not disabled. This became the final decision of the Commissioner

                                             4
when the Appeals Council denied Orr’s request for review on November 27, 2018. Id.
at 23 (citing AR 1-5). 1
                       0F




       Orr argues the ALJ failed to: (a) properly develop the record at the hearing; (b)
properly evaluate her subjective complaints; (c) give proper weight to the opinions of
treating medical providers and (d) rely on a hypothetical supported by the record. With
regard to development of the record, Orr argues that the ALJ failed to collect in-depth
testimony from Orr or the vocational expert (VE). Id. at 8 (citing Doc. No. 12 at 5).
Judge Roberts noted the ALJ gave Orr the opportunity to tell him anything she wanted
him to know that he did not ask about. Id. (citing AR 181). Orr also had the opportunity
to ask the ALJ any questions. Id. (citing AR 186). The ALJ further held the record open
to give Orr the opportunity to submit any missing medical records before he issued his
decision. Id. (citing AR 186-87). Judge Roberts reasoned that Orr does not assert any
evidence is missing from the record, does not proffer any questions that the ALJ should
have asked or testimony he should have solicited and does not assert that she was
precluded from testifying about any issues at the hearing. Id. at 9. She also does not
argue she was prejudiced by how the ALJ developed the record. Id. (citing Onstad v.
Shalala, 999 F.3d 1232, 1234 (8th Cir. 1993)).           He concluded the ALJ properly
developed the hearing record.
       With regard to her subjective complaints, Orr notes that the ALJ acknowledged
that she has good days and bad days but contends the ALJ did not provide a thorough
analysis as to how this variability affects her ability to work on a full-time basis. Id. at
10-11. Orr also contends the ALJ cannot rely on daily activities such as cooking, cleaning
or hobbies as substantial evidence that she can perform full-time work. Id. (citing Doc.


1
  As Judge Roberts noted, Orr submitted additional evidence with her request for Appeals
Council’s review, but the Appeals Council rejected that evidence. See Doc. No. 16 at 2 (citing
AR 1-5). The Appeals Council found some of the newly submitted treatment records were
already part of the record and the other medical records did not show a reasonable probability
that they would change the outcome of the ALJ’s decision. Id.

                                              5
No. 12 at 11). Judge Roberts concluded the ALJ did not rely solely on Orr’s daily
activities to conclude she was able to engage in substantial gainful activity. Indeed, the
ALJ stated:
       While the claimant’s ability to engage in these ordinary life activities is not
       itself conclusive proof that she is also able to engage in substantial gainful
       activity, her capacity to perform these tasks independently is a strong
       indication that she retains the capacity to perform the requisite physical and
       mental tasks that are part of everyday, basic, work activity. That indication
       is further supported by the objective medical signs and findings discussed
       in more detail below.

Id. (quoting AR 20). Judge Roberts noted the ALJ then discussed the objective medical
evidence and treatment notes in the record. Id. at 11-12. He concluded the treatment
notes cited by the ALJ support the ALJ’s findings and that the ALJ did not rely solely on
Orr’s daily activities to make his RFC determination. The ALJ also relied on the
objective medical evidence, opinion evidence and hearing testimony. Id. at 12-13.
       With regard to the ALJ’s consideration of good days and bad days, Judge Roberts
concluded that this factor did not justify a finding of disability. He compared Orr’s case
to Ross v. Apfel, 218 F.3d 844, 847 (8th Cir. 2000), which involved more extreme
differences between good and bad days – including staying in bed all day or visiting the
emergency room on the claimant’s worst days. Id. at 13. In Orr’s case, her bad days
involve tasks taking longer than usual. She generally had normal findings on examination
and physicians noted she appeared in “no acute distress” even when she reported pain as
10 out of 10. Judge Roberts acknowledged that a claimant need not be bedridden to be
considered disabled but found that the record as a whole supported the ALJ’s decision to
conclude that Orr’s subjective complaints were not entirely credible and did not establish
disability in light of other evidence in the record.
       With regard to the opinions of Orr’s treating providers, Orr argues the ALJ
substituted his opinion for those of the treating physicians and drew inappropriate
inferences from the medical records. Id. at 15 (citing Doc. No. 12 at 7-8). Judge Roberts

                                              6
concluded the ALJ did not make his own inferences but relied on the extensive treatment
notes, opinions of four state agency medical consultants, a consulting psychologist and
Orr’s chiropractor and rheumatologist to render his decision. Id. Judge Roberts found
the ALJ gave good reasons for not giving full weight to the opinions of the chiropractor
and rheumatologist. He explained that a chiropractor is not an acceptable medical source
and his opinions were not supported by the record.         He also pointed out that the
rheumatologist’s opinion consisted of one sentence and did not include any function-by-
function limitations. Id.
       As for the state agency medical consultants, Judge Roberts noted the ALJ gave
their opinions great weight, but included additional limitations based on other credible
evidence in the record. Id. at 16. Finally, with regard to the consulting examining
psychologist, Dr. Baker, Judge Roberts noted the ALJ gave his opinion significant weight
and found that the record supported Dr. Baker’s opinion as to Orr’s mental functioning.
Id. at 20. Judge Roberts agreed with the ALJ’s assessment that Orr’s post-surgical
restrictions from March and April 2016 were temporary. She was released to usual
activities with no restrictions by June 2016. Id.
       Overall, Judge Roberts found the ALJ gave the medical opinions in the record
appropriate weight and considered the medical treatment notes, radiographic imaging,
Orr’s daily activities and her testimony to reach his RFC determination. The only
evidence Orr cites in contradiction to the ALJ’s RFC determination is her own testimony,
which Judge Roberts found was appropriately weighed by the ALJ. He concluded the
ALJ’s RFC determination is supported by substantial evidence in the record as a whole.
Id. at 20-21.
       Finally, with regard to the ALJ’s hypothetical questions to the VE, Orr argues the
questions were deficient because they assumed she could perform sedentary work and did
not take into account that she had good days and bad days as well as chronic back pain.
Id. at 21. She also contends the ALJ relied on assumptions regarding her lifting abilities
and ability to sit or stand for long periods of time and did not adequately consider Dr.
                                            7
Baker’s conclusion that her pain would affect her ability to sustain attention,
concentration and pace. Id. Judge Roberts concluded the ALJ accounted for Orr’s
chronic pain because he found her fibromyalgia and degenerative disc disease were severe
impairments. Id. at 22. He did not find the ALJ necessarily ignored the fact that Orr
has good days and bad days simply because the ALJ did not discuss it. Id. He noted the
ALJ thoroughly evaluated Orr’s allegations of pain and properly concluded that
substantial evidence did not support the severity of pain alleged by Orr. Id.
      Judge Roberts also explained that Dr. Baker opined that Orr had the mental RFC
to succeed in a work environment and that any of his opinions related to Orr’s pain were
based on Orr’s self-reports. Moreover, Dr. Baker’s opinions about the effect of Orr’s
physical impairments on her mental functioning were not entitled to great weight given
that they are outside his area of expertise and Dr. Baker himself deferred to Orr’s
physicians regarding the severity of her pain.     Judge Roberts concluded the ALJ’s
hypothetical question matching the RFC determination was supported by substantial
evidence. Id. He recommends affirming the Commissioner’s decision.


                              IV.    DISCUSSION
      Orr makes the following objections to the R&R:
          • The ALJ erred in failing to fully develop the record

          • The ALJ relied on his own medical opinions as to Orr’s capacity to
            perform work

          • The ALJ incorrectly evaluated Orr’s credibility even though the
            testimony is consistent with her doctors’ opinions

          • The ALJ relied on a hypothetical question that was not supported by
            the record

Doc. No. 17.



                                            8
A.     Development of the Record
       Orr argues the ALJ failed to fully develop the record with regard to Orr’s
testimony at the hearing. Doc. No. 17 at 5. She contends the ALJ should have asked
more questions related to physical problems of pain associated with her degenerative
disease and fibromyalgia, migraines, sleep apnea, depression and anxiety. She argues
the ALJ should have inquired about the factors listed under 20 C.F.R. § 404.1429(c)(3)
related to her pain, including the nature, location, onset, duration, frequency, radiation,
intensity and precipitating and aggravating factors we well as questions related to her
medication. Id. at 6. She also argues the record was inadequate regarding her ability to
sit, stand and walk and the ALJ should have asked more specific questions related to
Orr’s abilities in these areas. Id. at 7-8. She asserts the ALJ’s open-ended question
about Orr’s daily activities was insufficient and that simply asking Orr if she had anything
to add does not excuse the ALJ’s duty to develop the record. Id. at 8.
       As Judge Roberts noted, Orr’s complaints regarding the ALJ’s duty to develop the
record are limited to the hearing. See Doc. No. 16 at 8. Judge Roberts cited the
appropriate standards for the ALJ’s duty, noting the duty is enhanced when the claimant
is not represented by counsel, see Cox v. Apfel, 160 F.3d 1203, 1209 (8th Cir. 1998),
and that the length of the hearing is a non-determinative consideration. See Doc. No. 16
at 8 (citing Battles v. Shalala, 36 F.3d 43, 45 (8th Cir. 1994)). Moreover, Judge Roberts
correctly noted the relevant inquiry is whether Orr “was prejudiced or treated unfairly
by how the ALJ did or did not develop the record.” Id. (quoting Onstad v. Shalala, 999
F.3d 1232, 1234 (8th Cir. 1993)).
       Orr was unrepresented at the hearing and her testimony covers eight pages of the
19-page transcript of the hearing. AR 174-182. The ALJ asked about her past work;
the medication she takes; how often she sees her doctors and chiropractor; when she had
surgery; how long she is able to walk, stand and sit at a time; whether she is able to bend
or squat; whether she has any problems using her hands; how much she can lift; who she
lives with; how much she sleeps; her daily activities, including specifically whether she
                                             9
does any chores around the house or goes grocery shopping; and how frequently she has
experienced episodes of syncope. AR 174-79. He also verified the medical records that
had been submitted and identified any records that were missing. AR 18-82. Finally,
he asked Orr if there was anything about her condition that had not been asked but that
Orr felt the ALJ should know about. AR 181. The ALJ then took testimony from the
VE. AR 182-87.
         The ALJ fulfilled his duty to develop the hearing record. His questions reflect an
intention to determine what Orr could do despite her limitations. While the ALJ could
have gone more in-depth, I find that his questions resulted in a reasonably complete
record. See Clark v. Shalala, 28 F.3d 828, 803-31 (8th Cir. 1994) (“the ALJ is not
required to function as the claimant’s substitute counsel but only to develop a reasonably
complete record.”). Indeed, many of the additional topics and questions Orr claims
should have been covered at the hearing are available in other parts of the record,
including Orr’s function reports and the medical records. Moreover, as Judge Roberts
noted, Orr does not demonstrate any prejudice as a result of the hearing testimony and
she was given an open opportunity to tell the ALJ anything she wanted him to know about
her condition that had not been covered at the hearing. This objection is overruled.


B.       Medical Evidence in Support of RFC
         Orr argues the ALJ erred by: (1) rejecting the opinions of treating medical
providers and (2) making his own medical inferences regarding Orr’s ability to work.
Doc. No. 17 at 9. Orr raised the same arguments in her principal brief and makes no
new arguments disagreeing with the R&R. Specifically, Orr takes issue with the ALJ
giving Dr. Nahas’ opinion less than full weight because it was not a medical opinion. Id.
at 10.     She also argues the ALJ should have given greater weight to her treating
chiropractor because his opinions support Orr’s testimony. She disagrees with the ALJ’s
labeling of her post-surgical restrictions as “temporary,” but does not say why. Id. at
11. Finally, she takes issue with the ALJ accepting the opinions of the state agency
                                             10
medical consultants as to some limitations but rejecting them as to others. She observes
the state agency medical consultants reviewed only part of the medical records and did
not hear her testimony. She argues the ALJ should have weighed Dr. Baker’s opinion
against these opinions. Overall, she contends the ALJ’s decision is not supported by
medical evidence and that the ALJ substituted his judgment for that of the medical
professionals. Id. at 11-12.
       With regard to Dr. Nahas’ opinion, the ALJ is correct that it is not a medical
opinion. The opinion states in full: “It is my professional medical opinion that Jerri Orr
has fibromyalgia and this is life long.” AR 587. The Social Security Administration
regulations provide: “Medical opinions are statements from acceptable medical sources
that reflect judgments about the nature and severity of your impairment(s), including your
symptoms, diagnosis and prognosis, what you can still do despite impairment(s), and
your physical or mental restrictions.” 20 C.F.R. § 416.927. 2 The ALJ found Orr’s
                                                                   1F




fibromyalgia was a severe impairment. There is nothing more to take away from this
opinion and the ALJ did not err in declining to give it great weight in determining
disability.
       With regard to Orr’s chiropractor, Dr. G.L. Tapper, Judge Roberts correctly
noted that he submitted two statements and that the ALJ did not give his opinions
significant weight because: (1) chiropractors are not acceptable medical sources under
the regulations and (2) his opinions were not supported by his own records or other
objective evidence, which demonstrated only mild abnormalities. Doc. No. 16 at 17
(citing AR 23). The ALJ’s first reason is a good reason. See 20 C.F.R. § 416.913(a)
(listing acceptable medical sources as licensed physicians and osteopathic doctors;
licensed or certified psychologists; licensed optometrists; licensed podiatrists; and
qualified speech language pathologists). Chiropractors are considered “other medical


2
 Because Orr’s claim was filed prior to March 27, 2017, this rule applies, rather than section
416.920c. The pre-March 27, 2017 regulations will be applied throughout this order.

                                             11
sources” and their opinions may reflect judgment about the same issues addressed in
opinions from acceptable medical sources such as symptoms, diagnosis and prognosis,
what the individual can still do despite the impairment(s), and physical and mental
restrictions. See Social Security Ruling (SSR) 06-03p, 71 Fed. Reg. 45,593 (Aug. 9,
2006). Their opinions are not entitled to controlling weight and should be evaluated
based on the following factors:
   •   How long the source has known and how frequently the source has seen the
       individual;

   •   How consistent the opinion is with other evidence;

   •   The degree to which the source presents relevant evidence to support an opinion;

   •   How well the source explains the opinion;

   •   Whether the source has a specialty or area of expertise related to the individual's
       impairment(s), and

   •   Any other factors that tend to support or refute the opinion.

20 C.F.R. § 416.927(c).
       With regard to the ALJ’s second reason (lack of support from his own records or
other objective evidence), Orr argues Dr. Tapper’s opinions were consistent with her
own testimony. Given that the ALJ found that Orr’s subjective allegations were not fully
credible (as addressed below), this is not a good argument as to why the ALJ should have
given Dr. Tapper’s opinions greater weight. Moreover, it completely ignores the ALJ’s
stated reason – lack of support from Dr. Tapper’s own records and the objective evidence.
That reason is supported by substantial evidence.
       Dr. Tapper’s first opinion is dated November 18, 2015. AR 452-53. After listing
the dates of her office visits, subjective findings, MRI results, description of treatment,
prognosis and recommended future treatment, he described the following limitations:
       Lifting and carrying – limited to 5 lbs. and not on a very limited basis

                                            12
      Standing, walking and sitting – unable to sit or stand for prolonged periods

      Stooping, climbing, kneeling and crawling would not be advised

      Handling, seeing, hearing and speaking no problems

      Traveling for short periods of time would be ok

      Work environment restrictions (dust, fumes, temperature, hazards) not
      recommended in this case

AR 453. His second opinion is dated April 16, 2018, and states:
      The above captioned patient has a long history of lower back pain and
      problems.

      Patient has had a laminectomy and posterior decompression as well as a
      discectomy at L4-L5.

      Miss Orr continues to have recurrent lower back pain and neurologic pain
      the right lower extremity.

      Patient has pain on a daily basis as a result of her condition and impairment.

      Miss Orr is unable to lift over 5 lbs., and sitting or standing for prolonged
      periods would not be advisable in this case.

      Due to her lower back impairment it would be difficult for this patient to
      find employment.

AR 584. Dr. Tapper did not submit any treatment notes, records or any other form of
evidence in response to the request for medical documentation or to support his opinions.
See AR 450-51. The degree to which a source presents relevant evidence to support an
opinion, or how well a source explains an opinion, are relevant factors in deciding how
much weight to give an “other medical source” opinion. See 20 C.F.R. § 416.927(c).
The lack of support from Dr. Tapper’s own records is a good reason for not giving his
opinions significant weight.



                                           13
       The lack of support from other objective evidence is also a good reason that is
supported by substantial evidence in the record as a whole. See Raney v. Barnhart, 396
F.3d 1007, 1010 (8th Cir. 2005) (“In determining what weight to give ‘other medical
evidence,’ the ALJ has more discretion and is permitted to consider any inconsistencies
found within the record.”). The treatment notes do not support the significant limitations
identified by Dr. Tapper. See, e.g., AR 404 (noting on 1/28/2015 pain was worse sitting
and lying and better standing and walking); AR 427 (noting on 10/20/2015 that she
exercises two to three times per week by walking); AR 467 (noting on 4/1/2016 that after
laminectomy performed on 3/14/2016 she was doing quite well with only some tingling
down the legs and tightening and some spasms in the lower back and assigning a 15-
pound lifting restriction with no repetitive bending, twisting or lifting); 3 AR 492 (noting
                                                                             2F




on 5/6/2016 that she was doing well with a little bit of radicular pain down the leg but
nothing like before the surgery and releasing her to normal activities with no restrictions).
While the treatment records indicate Orr’s back pain returned a few months after her
back surgery, see AR 514-29, there is no indication her functioning worsened due to her
pain and she declined injections that were offered to alleviate her pain. AR 514. The
ALJ’s RFC determination, which includes sedentary work (involving lifting/carrying up
to 10 pounds occasionally and less than 10 pounds frequently, standing/walking up to 2
hours total and sitting 6 or more hours in an 8-hour workday), is supported by substantial
evidence.
       Finally, with regard to the opinions of the state agency consultants and consultative
examiner, I find that the ALJ appropriately evaluated and weighed these opinions in
making his RFC determination.          While opinions of non-examining sources do not
constitute substantial evidence, see Shontos v. Barnhart, 328 F.3d 418, 427 (8th Cir.
2003), an ALJ does not commit reversible error when he or she undertakes an


3
 I agree with Judge Roberts that these were temporary restrictions related to Orr’s back surgery
and that the ALJ appropriately considered them in making his RFC determination.

                                              14
independent review of the medical evidence and does not rely solely on the opinion of a
non-examining source in determining a claimant’s RFC. Krogmeier v. Barnhart, 294
F.3d 1019, 1024 (8th Cir. 2002) (citing Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir.
1995)). The fact that the ALJ found Orr to be more limited in some areas does not
undermine his reliance on their opinions as to other limitations as long as the record
supports those limitations. See Lacroix v. Barnhart, 465 F.3d 881, 887 (8th Cir. 2006)
(finding that limitations identified by a nonexamining source did not have to be included
if other evidence in the record did not support them). The ALJ gave great weight to the
non-examining state agency consultants and the consultative examiner, Dr. Baker, but
explained that evidence from the hearing, including Orr’s testimony, demonstrated
greater limitations associated with her ongoing back pain.
      To the extent Orr argues the ALJ should have considered Dr. Baker’s opinion as
supportive of the state agency medical consultants’ opinions as to Orr’s physical
impairments, I disagree. Dr. Baker was asked to evaluate Orr’s mental impairments. To
the extent he found her mental impairments could be impacted by her physical
impairments, this finding was based on Orr’s subjective complaints. As will be discussed
below, the ALJ did not find her subjective complaints entirely credible. Moreover, the
ALJ was entitled to give little weight to any comment made about Orr’s physical
impairments because such impairments are outside the scope of Dr. Baker’s practice as
a psychologist.
      The ALJ’s RFC determination is supported by substantial evidence in the record
as a whole, including medical evidence and that the ALJ did not substitute his opinion
for those of the medical professionals or draw any inappropriate inferences from the
medical records. This objection is overruled.


C.    Orr’s Credibility
      Orr argues the ALJ’s credibility determination is flawed because (1) he did not ask
her questions related to the Polaski factors during the hearing, (2) did not analyze how
                                           15
her good days and bad days would affect her ability to perform full-time work and (3)
placed too much weight on her daily activities, which she notes are limited and do not
demonstrate the ability to engage in full-time work. Doc. No. 17 at 13.
       As noted above, I find no error with regard to the ALJ’s development of Orr’s
testimony at the hearing. The ALJ is required to consider the Polaski factors in evaluating
a claimant’s credibility. He is not required to obtain a claimant’s testimony as to each of
those factors. The ALJ’s decision demonstrates he considered the Polaski factors in
evaluating Orr’s credibility.
       With regard to whether he adequately considered the fact that Orr experiences
good and bad days, the ALJ acknowledged that Orr had normal findings on some medical
examinations and abnormal findings on others. See AR 21-22. He concluded “the record
generally demonstrates normal findings, with consistent notations that she is in no acute
distress, even when she rates her pain level at 10 on a scale of 1 to 10.” Id. at 22 (citing
exhibits). In other words, even on her bad days, the ALJ found Orr would be able to
work within the restrictions outlined in the RFC.
       I also agree with Judge Roberts that the ALJ did not use Orr’s daily activities to
tip the scales in concluding she was not disabled. As Judge Roberts noted, the ALJ
specifically explained:
       While the claimant’s ability to engage in these ordinary life activities is not
       itself conclusive proof that she is also able to engage in substantial gainful
       activity, her capacity to perform these tasks independently is a strong
       indication that she retains the capacity to perform the requisite physical and
       mental tasks that are part of everyday, basic, work activity. That indication
       is further supported by the objective medical signs and findings discussed
       in more detail below.

AR 20. The ALJ then went on to discuss the objective medical evidence, treatment notes
and opinion evidence. Id. at 21-23.




                                             16
       The ALJ’s analysis demonstrates that he considered all of the Polaski factors in
evaluating the credibility of Orr’s subjective complaints and I find that analysis is
supported by substantial evidence in the record as a whole. This objection is overruled.


D.     Hypothetical Question to the VE
       Based on Orr’s previous arguments, she contends the hypothetical to the VE did
not include all of her limitations. See Doc. No. 17 at 15. She contends the ALJ relied
on assumptions rather than evidence to come up with limitations of sedentary work and
lifting up to 10 pounds. Id. at 16. She argues her pain affects her ability to sustain
attention, concentration and pace and that her depression with good days and bad days
indicates she would have difficulties with attendance and staying on task. She argues the
VE’s testimony supports that she could not be competitively employed when factoring in
these considerations. Finally, she contends that the evidence submitted after the hearing
(Exhibit 12F-18F) 4 contains additional limitations that should have been considered by
                   3F




the ALJ in developing the hypotheticals to the VE.
       As Judge Roberts explained, a hypothetical question need only include those
impairments that are supported by the record and that the ALJ accepts as valid. Doc.
No. 16 at 21 (citing Young v. Apfel, 221 F.3d 1065, 1069 (8th Cir. 2000)). The ALJ’s
first hypothetical question to the VE encompassed the limitations the ALJ ultimately
adopted for the RFC. Id. (citing AR 183-84). I agree with Judge Roberts that these
limitations account for Orr’s chronic pain and are supported by the record. Id. at 22.
As previously discussed, Dr. Baker’s opinions as to how Orr’s physical impairments
would affect her ability to maintain attention, concentration and pace are outside the scope
of his practice and are based on Orr’s subjective complaints, which the ALJ found were
not fully credible. The ALJ also considered the fact that Orr experiences good days and


4
  These exhibits include medical records as well as Dr. Tapper’s 2018 statement and Dr. Nahas’
statement. See AR 29-30; 512-87.

                                             17
bad days in making the RFC determination. The evidence submitted after the hearing
does not demand greater limitations than those included in the RFC and hypothetical
question. The ALJ’s decision demonstrates that he considered those records in evaluating
Orr’s RFC and the ALJ’s hypothetical question to the VE encompassed each of the RFC
limitations. Both are supported by substantial evidence in the record as a whole. This
objection is overruled.


                                  V.      CONCLUSION
      For the reasons set forth herein:
      1.     Plaintiff’s objections (Doc. No. 17) to the Report and Recommendation
(Doc. No. 16) are overruled.
      2.     I accept the Report and Recommendation without modification. See 28
U.S.C. § 636(b)(1).
      3.     Pursuant to Judge Roberts’ recommendation:
             a.       The Commissioner’s disability determination is affirmed; and
             b.       Judgment shall enter against plaintiff and in favor of the
                      Commissioner.


      IT IS SO ORDERED.
      DATED this 24th day of March, 2020.




                                           __________________________
                                           Leonard T. Strand, Chief Judge




                                             18
